Order entered August 10, 1967, herein appealed from, unanimously reversed on the law, the facts and in the exercise of discretion, and the application is denied, without costs to either party. Claimant has failed to establish any basis within the statutory provision (General Municipal Law § 50-e, subd. 5) which permits judicial intervention. Even if we assume a disability, which is not supported by the record, claimant has failed to show that he made application for the relief sought within a reasonable time after termination of the disability (Matter of Smith v. New York City Tr. Auth., 18 A D 2d 10; Matter of Brown v. New York City Housing Auth., 12 A D 2d 590). Concur — Botein, P. J., Stevens, Eager, Tilzer and Rabin, JJ.